Citation Nr: 1739398	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Syracuse, New York


THE ISSUE

Entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).


REPRESENTATION

Veterans represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961.

As discussed in the Board's June 2017 remand, this case comes to the Board of Veterans' Appeals (Board/BVA) from a June 2015 decision by the VA Medical Center (VAMC) in Syracuse, New York, which determined the Veteran was ineligible for routine dental care through the VAMC.  Also on appeal is a September 2015 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied his claim of entitlement to service connection for periodontal disease, claimed as a dental condition secondary to service-connected hearing loss and tinnitus. 

The Board remanded this case in June 2017 for further evidentiary development.  The Board finds that the RO did not substantially comply with the remand instructions.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes the Veteran's status inquiry received in July 2017 regarding whether the Board received additional documents sent in June 2017.  The Veteran and his representative are advised that the Board received and considered those documents.

The issues of entitlement to service connection for ear aches, TMJ, a sinus condition, a lymph node condition, and a "face nerve" condition have been raised by the record in various lay statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the June 2017 remand.  See Stegall, supra.  The Board finds that in this case, VA's duties to notify and assist in the development of the claim have not been satisfied, as the RO failed to complete the requested notification and development adequately.

The Board's June 2017 remand thoroughly discussed this appeal's procedural history and pertinent authorities governing eligibility for Class III VA outpatient dental treatment (including 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(g); Mays v. Brown, 5 Vet. App. 302, 306 (1993)).  Thus, they will not be repeated in full here.  

To summarize, the June 2017 remand explained that in a September 2015 rating decision, the Veteran was denied entitlement to service connection for periodontal disease for compensation purposes.  That same month, he filed a notice of disagreement (NOD) regarding that adverse determination.  In an accompanying letter, he clarified, "I never claimed periodontal problems as service connected" and also stated he was seeking "free dental care."  In April 2016, the Veteran was issued a statement of the case (SOC) on the issue of entitlement to service connection for periodontal disease, claimed as a dental condition.  However, the SOC made no mention of his desire to show entitlement to service connection for a dental condition for treatment purposes under 38 C.F.R. § 3.381.  Instead, the Buffalo RO considered only his claim for compensation purposes.  The Board found that the record revealed the Veteran actually sought eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), and not service connection for compensation purposes.  The Board explained that the Veteran had appealed and pursued his theory of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), which the RO had strictly adjudicated as a service-connection claim for compensation purposes.  Accordingly, the Board reasoned that this failing had to be corrected on remand.

Moreover, the June 2017 remand found that the Veteran had not received proper notice informing him of the criteria needed to establish entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).  Accordingly, the remand ordered the RO to furnish the Veteran the appropriate notice of the evidence necessary to substantiate his claim.

Furthermore, the remand directed the RO to obtain outstanding private treatment records.  Accordingly, the remand's second instruction directed: 

Provide the Veteran another opportunity to identify any other pertinent treatment records for his claimed dental condition.  Obtain any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran must be notified of this and a notation to this effect made in his paperless claims file (e file).

The Board finds that the RO failed to substantially comply with the June 2017 remand directives.  First, although the RO issued a generic form Veterans Claims Assistance Act (VCAA) notice to the Veteran in June 2017 soon after the remand, the notice omitted any reference to the Veteran's claim for Class III dental treatment pursuant to 38 C.F.R. § 17.161(g).  Therefore, the RO failed to comply with the first remand instruction and did not satisfy the duty to notify.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Second, the RO did not make adequate attempts to obtain identified, outstanding private dental records.  The Veteran identified a private dental provider in a June 2017 release.  A June 2017 notice by VA's Private Medical Records Retrieval Center indicated that VA's private medical records contractor had rejected the private medical records request because it was an "[e]xact [d]uplicate."  The Board believes that this memorandum is referring to the RO's pre-remand, 2015 requests for private treatment records from this provider conducted in response to the Veteran's June 2015 release identifying this same provider.  In August 2015, in response to that request, that private provider submitted dental records from spring to summer 2014.  The June 2015 and June 2017 releases did not identify specific treatment dates with this provider.  Such authorizations only cover releases of information created within twelve months after the date the authorization is signed (and past information), and expire twelve months from the signature date.  The Veteran's submission of an updated, June 2017 release after the Board's June 2017 remand suggests the existence of outstanding, pertinent private treatment records from this provider.  Therefore, although the June 2017 release identified the same private dental practice as the June 2015 release, a post-remand request for private treatment records in response to the June 2017 release would not have been a "duplicate" request of VA's 2015 request for records from that provider.  The Board finds that, upon receipt of the Veteran's June 2017 release, the RO had a duty to attempt to re-request outstanding private treatment records from this dental provider since 2014.  The RO also failed to notify the Veteran that it had declined to attempt to re-request the outstanding private treatment records from this dental provider identified in the June 2017 release. 

Third, the RO failed to issue a supplemental statement of the case before this appeal returned to the Board.

In summary, a remand is necessary to ensure substantial compliance with the Board's June 2017 remand.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish to the Veteran a letter providing notice of the information and evidence necessary to substantiate his claim seeking entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).

2. Obtain all outstanding private treatment records from the private dental practice identified in the Veteran's June 2017 release from 2014 to the present.  If any requested outstanding records cannot be obtained, then the Veteran must be notified of this and a notation to this effect made in his claims file. 

3. After conducting any other development deemed necessary, adjudicate the Veteran's claim of entitlement to service connection for a dental condition for Class III treatment purposes pursuant to the provisions of 38 C.F.R. § 17.161(g).  If this claim is denied or not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

